Title: From Benjamin Franklin to the Committee for Foreign Affairs, 26 May 1779
From: Franklin, Benjamin
To: Committee for Foreign Affairs


Gentlemen,
Passy, May 26th. 1779.
The Marquis de La Fayette, who arrived here the 11th of Feby. brought me yours of Oct. 28. and the new Commission, Credentials and Instructions the Congress have honoured me with. I have not since had an Opportunity of Writing that I could trust; for I see by several Instances that the Orders given to private Captains, to throw their Dispatches into the Sea, when likely to be taken, are sometimes neglected, and sometimes so badly executed that the Letters are recovered by the Enemy; and much Inconvenience has attended their Interception. You mention that you should speedily have Opportunities of forwarding Duplicates and Triplicates of these Papers; None of them have ever come to hand, nor have I received any other Line from you of later Date.
I immediately acquainted the Minister for Foreign Affairs with my Appointment and communicated to him as usual a Copy of my Credential Letter, on which a Day was named for my Reception. A Fit of the Gout prevented my attendance at that time, and for some Weeks after, but as soon as I was able to go through the Ceremony, I went to Versailles and was presented to the King and received in all the Forms. I delivered the Letter of the Congress into his Majesty’s own Hands, who in the most gracious manner express’d his Satisfaction. And I have since constantly attended the Levee every Tuesday with the other Foreign Ministers, and have taken every proper Occasion of repeating the Assurances I am instructed to give, of the grateful Sentiments of Congress, and their determined Resolution to fulfil religiously their Engagements. Much Pain is constantly taken by the Enemy to weaken the Confidence of this Court in their new Allies, by representing our People as weary of the War and of the Government of Congress, which Body too they represent as distracted by Dissensions &ca. but all this has very little Effect; and when on some Occasions it has seem’d to make a little Impression & create some Apprehensions, I have not found it difficult to remove them. And it is my firm Opinion, that notwithstanding the great Losses suffer’d by the Commerce of this Kingdom, since the Commencement of the War, the Disposition of the Court to continue it (’till its Purpose of establishing our Independence is compleated) is not in the least changed, nor their Regard for us diminished.
The End of that Part of the Instructions which relates to American Seamen taken by the French in English Ships, had already been obtained. Capt. Jones having had for some time an Order from Court directed to the Keepers of the Prisoners, requiring them to deliver to him such Americans as should be found in their Hands, that they might be at Liberty to serve under his Command. Most of them have accordingly been delivered to him if not all. The Minister of the Marine having entertained a high Opinion of him, from his Conduct and Bravery in taking the Drake, was desirous of employing him in the Command of a particular Enterprize; and to that end requested Us to spare him, which we did, and sent the Ranger home under the Command of his Lieutenant. Various Accidents have hitherto postponed his Equipment, but he now has the Command of a 50 Gun Ship, with some Frigates all under American Commissions & Colours, fitted out at the Kings Expence, and will sail it is said about the 1st of June. The Marquis de la Fayette was, with some Land Troops, to have gone with him, but I now understand the Marquis is not to go, the Plan being a little changed.— The Alliance being weakly manned at first, and the Captain judging it necessary to be freed from 38 of his Men who had been concerned in a Conspiracy, and unwilling to take French Seamen I thought it best to send him directly home, as his Ship might be of some Protection to the Vessels then about sailing to America, and Mr Adams who was desirous of returning soon, might be accommodated with a Passage in a swift sailing Vessel. I accordingly offerd her as a Convoy to the Trade at Nantes; but the Gentlemen concerned, did not think fit to wait for her getting ready, as a French Convoy offer’d for at least Part of the Voyage and the Minister requesting she might be added to Capt. Jones’s little Squadron, and offering to give a Passage to Mr Adams in the Frigate with the new Ambassador, and to compleat the Alliance’s Complement of Men, I thought it best to continue her a little longer in Europe, hoping she may in the projected Cruise, by her extraordinary Swiftness, be a means of taking Prisoners enough to redeem the rest of our Countrymen now in the English Goals. With this View, as well as to oblige the Minister, I order’d her to join Capt. Jones at L’Orient, and obey his Orders, where she now is accordingly. There have been great Misunderstandings between the Officers of that Ship and their Captain, and great Discontents among the latter for want of Clothes and Money. I have been obliged to make great Advances to appease those Discontents, and I now hope the Authority and Prudence of Capt. Jones will be able to remove, or at least prevent the ill Effects of those Misunderstandings. The Conspirators are detained in Prison; and will remain there subject to such Direction as the Congress may think fit to give concerning them. The Courts here would not, because they properly could not, undertake to try them; and we had not Captains enough to make a Court Martial for the purpose. The sending them to America, with Evidence to convict them, will be a great Trouble and Expence, and perhaps their Offence cannot be so clearly made out as to justify a Punishment sufficient to deter by its exemplary Severity: Possibly the best use that can be made of them is to give them in Exchange for as many Americans in the Cartel now operating here. The perfidious Conduct of English and Scotch Sailors in our Service, a good deal discourages the Idea of taking them out of those Prisons in order to employ them.
This Cartel is at length brought about by the indefatigable Endeavours of an old Friend of mine and a long declared one to America, Mr Hartley, Member of Parliament for Hull. The Ship employ’d has already brought us one Cargo from the Prison at Plymouth. The Number was intended for an hundred, but proved 97: and she is returned with as many in Exchange, to bring us a second Number from the Prison at Portsmouth. This is to continue ‘till all are exchanged. The Americans are chiefly engaged with Capts. Jones and Landais. This Exchange is the more remarkable, as our People were all committed as for high Treason.

Agreable to the 7th. Instruction, I have earnestly recommended the Reduction of Halifax & Quebec. The Marquis de la Fayette joined me warmly in the Application for this purpose; and I hope we shall in due time see some good Effects from it.
I have also in various Ways and thro’ various Channels laid before the Ministry the distressed State of our Finances in America. There seems a great Willingness in all of them to help us, except in the Controller, M. Necker, who is said to be not well disposed towards us, and is supposed to embarras every Measure proposed to relieve us by Grants of Money. It is certain that under the Resolution, perhaps too hastily declared, of the King’s imposing no new Taxes on his Subjects for this Year, the Court has great Difficulties in defraying present Expence, the Vast Exertions to put the Navy in a Condition to equal that of England, having cost immense Sums. There is also a prevailing Opinion that the most effectual Service to us, is to be expected from rendring their Marine superior to that of England. The King has however, to encourage our Loan in Holland, been so good as to engage under his Hand to be Security for our Payment of the Interest of three Millions of Livres; but that Loan has not yet amounted to more than about 80,000 Florins. Dr. Price, whose Assistance was requested by Congress, has declined that Service, as you will see by the Copy of his Letter enclosed. To me it seems that the Measure recommended by the Wisdom of Congress for diminishing the Quantity of Paper, by Taxes of large nominal Sums, must have very Salutary Effects.
As to your Finances here, it is fit that you should know the State of them. When the Commissioners of Congress made the Proposition of paying the Interest at Paris of the Money borrowed in America, they understood the Loan to be of Five Million of Dollars. They obtained from Government Sums more than sufficient for the Interest of such a Sum. That Sum has been increased, and if they could otherwise have provided for it, they have been from time to time drained by a Number of unforseen Expences of which the Congress had no Knowledge, and of others occasioned by their Orders and Drafts; and the Cargoes sent to the Commissioners by the Committees have some of them been treacherously run away with by the Seamen, or taken by the Enemy, or when arrived have been hitherto applied towards the Payment of Debts, the Tobaccos to the Farmers General according to Contract, and the Rice and Indigo to Messrs Hortalez and Co. from whom by the Way, we have not yet been able to procure any Account. I have lately employed an Accountant, the Son of our Banker, to form compleat Books of our Accounts to be sent to Congress.They are not yet ready. When they are, I shall send them by the first safe Opportunity. In the mean time I may just mention some Particulars of our Disbursements. Great Quantities of Clothing, Arms, Ammunition and Naval Stores, sent from time to time; Payment of Bills from Mr Bingham 100,000 Livres; Congress Bills in favour of Haywood and Company above 200,000. Advanced to Mr Ross about £20,000 sterling. Paid Congress Drafts in favour of returned Officers 93,080 Livres. To our Prisoners in England and after their Escape to help them home, and to other Americans here in Distress, a great Sum, I cannot at present say how much. Supplies to M. Hodge for fitting out Capt. Cunningham, very considerable. For the Freights of Ships to carry over the Supplies, great Sums. To Mr Wm Lee, and Mr Izard £5500 Sterling. And for fitting the Frigates Rawleigh, Alfred, Boston, Providence, Alliance, Ranger &c I imagine not less than 60 or 70,000 Livres each, taken one with another: And for Maintenance of the English Prisoners I believe when I get in all the Accounts I shall find 100,000 Livres not sufficient, having already paid above 65,000 on that Article. And now the Drafts of the Treasurer of the Loans coming very fast upon me, the Anxiety I have suffer’d, and the Distress of Mind lest I should not be able to pay them has for a long time been very great indeed. To apply again to this Court for Money for a particular Purpose which they had already over and over again provided for and furnished Us, was extreamly awkward. I therefore repeated the general Applications which we had made when together, for Aids of Money, and received the general Answers, that the Expence of Government for the Navy was so great, that at present it was exceedingly difficult to furnish the necessary Supplies. That France, by sending a Fleet to America, obliged the Enemy to divide their Forces, and left them so weak on the Continent as to aid us by lessening our Expence, if it could not by giving us Money, &c. &c; and I was asked if we did not receive Money from Spain? I know indeed of some Money received from thence, and I have heard of more, but know not how much. Mr. A. Lee as Minister for Spain, having taken to himself all the Management of that Affair, and will account to Congress. I only understand that there is none of it left to assist in Paying Congress Bills. I at length obtained, as above mentioned, the King’s Bon for Payment of the Interest of Three Millions, if I could borrow it in Holland or elsewhere; but tho’ two eminent Houses in Amsterdam have undertaken it, and had hopes of Success, they have both lately written to me, that the great Demands of Money for Germany and for England had raised Interest above our Limits, and that the Successes of the English in Georgia and St Lucia, and in destroying the French Trade, with the supposed Divisions in Congress, all much magnified by the British Ministry and the pressing Applications to borrow by several of our States separately, had made the Money’d People doubtful of our Stability, as well as our Ability to repay what might be lent us, and that it was necessary to wait a more favourable Moment for proceeding with our Loan. In this Situation I have been applied to by Mr William Lee, and lately thro’ our Banker by Mr Izard, for more Money for their Expences, and I am told there is much Anger against me for declining to furnish them, and that I am charged with disobeying an Order of Congress, and with cruelly attempting to distress Gentlemen who are in the Service of their Country. They have indeed produced to me a Resolve of Congress impowering them to draw on the Commissioners in France, for their Expences at Foreign Courts; and doubtless Congress when that Resolve was made, intended to enable us to pay those Drafts. But as that has not been done, and the Gentlemen (except Mr Lee for a few Weeks) have not incurred any Expence AT Foreign Courts, and if they had, the 5,500. Guineas, received by them in about 9 Months seem’d an ample Provision for it; and as both of them might command Money from England, I do not conceive that I disobey’d an Order of Congress; and that if I did, the Circumstances will excuse it; and I could have no Intention to distress them, because I must know it out of my Power, as their private Fortunes and Credit will enable them at all times to pay their own Expences. In short the dreadful Consequences of Ruin to our Public Credit both in America and Europe, that must attend protesting a single Congress Draft for Interest, after our Funds were out, would have weigh’d with me against the Payment of more Money to those Gentlemen, if the Demand had been otherwise well founded. I am however in the Judgement of Congress, and if I have done amiss must submit dutifully to their Censure. Thanks to God, I have this last Week got over the Difficulty so far as relates to the Bills, which will all be punctually paid; but if the Navy Boards send more Ships here to be fitted, or the Congress continue to draw for the Payment of other Debts, the Ships will be disappointed, and I shall probably be made a Bankrupt; unless Funds are at the same time sent over to discharge such Demands.
With regard to the fitting out of Ships, receiving and disposing of Cargoes and purchasing of Supplies, I beg leave to mention, that besides my being wholly unacquainted with such Business, the Distance I am at from the Ports renders my having any thing to do with it extreamly inconvenient. Commercial Agents have indeed been appointed by Mr Wm Lee, but they and the Captains are continually writing for my Opinion or Orders, or Leave to do this and that, by which much time is lost to them, and much of mine taken up, to little Purpose from my Ignorance. I see clearly however that many of the Captains are exorbitant in their Demands, and in some Cases I think those Demands are too easily comply’d with by the Agents, perhaps because their Commissions are in Proportion to the Expence. I wish therefore the Congress would appoint the Consuls they have a Right to appoint by the Treaty, and put into their Hands all that sort of Employment. I have in my Desk I suppose not less than Fifty Applications from different Ports praying the Appointment, and offering to serve gratis, for the Honor of it, and the Advantage it gives in Trade:— but I should imagine that if Consuls are appointed they will be of our own People, from America, who if they should make Fortunes abroad, might return with them to their Country. The Commissions demanded by the Agents, seem to me in some Cases very high. For Instance Mr Schweighauser in a late Account charges 5 per Cent, on the simple Delivery of the Tobacco’s to the Officer of the Farmers General in the Port, and by that means makes the Commission on the Delivery of the two last Cargoes amount to about £630 sterling. As there was no Sale in the Case, he has in order to calculate the Commission valued the Tobacco at 90 Livres the 100 wt. wheras it was by our Contract with the Farmers to be delivered at about 40 Livres. I got a Friend who was going upon Change to enquire among the Merchants what was the Custom in such Cases of Delivery. I send enclosed the Result he has given me of his Enquiries. In consequence I have refused to pay the Commission of 5 per Cent on this Article; and I know not why it was, as is said, agreed with him at the time of his Appointment, that he should have 5 per Cent on his Transactions, if the Custom is only 2 per Cent, as by my Information.
I have mentioned above the Applications of separate States to borrow Money in Europe, on which I beg leave to remark, that when the general Congress are endeavouring to obtain a Loan, these separate Attempts do interfere, and are extreamly inconvenient, especially where some of the Agents are impower’d to offer a higher Interest, and some have Powers in that Respect unlimited. We have likewise lately had Applications from three several States to this Court to be furnished with great Quantities of Arms, Ammunition & Clothing or with Money upon Credit to buy them; and from one State to be supplied with naval Stores and Ships of War. These Agents finding that they had not Interest to obtain such Grants, have severally applied to me, and seem to think it my Duty as Minister for the United States, to support and inforce their particular Demands. I have endeavour’d to do so, but I find the Ministers do not like these separate Applications, and seem to think that they should properly come only thro’ Congress, to whom the several States in such Cases ought first to make known their Wants, and then the Congress could instruct their Minister accordingly. This would save the King’s Ministers a good deal of Trouble, and the several States the Expence of these particular Agents. Concerning whom I would add a little Remark, that we have in America too readily in various Instances given Faith to the Pretensions of Strangers from Europe, who offer their Services, as Persons who have powerful Friends and great Interest in their own Country, and by that means obtain Contracts, Orders or Commissions to procure what we want; and who when they come here are totally unknown, & have no other Credit but what such Commissions give them; or if known, the Commissions do not add so much to their Credit as they diminish that of their Employers.—
I have received two Letters from a Frenchman settled in one of the Ports of Barbary, offering himself to act as our Minister with the Emperor, with whom he pretended to be intimate, and acquainting me that his Imperial Majesty wonder’d we had never sent to thank him for being the first Power on this Side the Atlantick, that had acknowledged our Independence, and opened his Ports to us; advising that we should send the Emperor a Present. On Enquiry at the Office in whose Department Africa is included, I learnt the Character of this Man to be such, that it was not safe to have any Correspondence with him, and therefore did not answer his Letter. I suppose Congress has received the Memorial we presented to this Court respecting the Barbary States, and requesting the Kings good Offices with them agreable to the Treaty; and also the Answer expressing the Kings Readiness to perform those good Offices whenever the Congress should send us Instructions and make Provisions for the necessary Presents, or if these Papers have not yet got to Hand, they will be found among the Copies carried over by Mr Adams, and therefore I only mention them by way of Remembrance. Whenever a Treaty with the Emperor shall be intended I suppose some of our Naval Stores will be an acceptable Present, and the Expectation of continued Supplies of such Stores, a powerful Motive for entring into and continuing a Friendship.
I should send you Copies of several other Memorials and publick Papers. But as Mr Adams goes in the same Ship, and has the whole of our Transactions during his Time, it is not so necessary by this Vessel.
The Disposition of this Nation in general continues Friendly towards us and our Cause; and I do not see the least Diminution of it, except among the West India Merchants and Planters, whose Losses have render’d them a little Discontented.


Spain has been long acting as a Mediator, but arming all the time most Vigourously. Her Naval Force is now very great indeed, and as her last Proposition of a long Truce in which America should be included, and treated with as Independent in fact tho’ not expressly acknowledged as such, has been lately rejected by England, it is now thought that her open Junction with France in the War is not far distant. The Commissioners here have a Power in general Terms to treat of Peace, Friendship and Commerce with European States, but I apprehend this is scarce explicit enough to authorize me to treat of such a Truce if the Proposition should again come upon the Tapis. I therefore wish the Congress to consider of it, and give such Power as may be necessary to whom they may think proper; that if a favourable Opportunity of making an advantageous Treaty should offer, it may not be slipt.
Admiral Arbuthnot who was going to America with a large Convoy and some Troops has been detained by a little Attempt upon Jersey, and contrary Winds since that Affair was over, have detain’d him farther ’till within these few Days.

Since I began writing this Letter I have received a Packet from the Committee by way of Statia and Holland sent by Mr. Lovell, containing his Letters of Decr 8 Jan 29. and Feb. 8. with one from the President dated Jan 3d. Several Papers are mentioned as sent with them, and by other Opportunities but none are come to hand, except the Resolution to postpone the Attempt upon Canada; and these are the first Dispatches received here since the Date of those sent by the Marquis de la Fayette.
I have also just received a Letter from Mr Bingham, acquainting me that the Ship Deane and the General Gates are just arrived at Martinico and apply to him to be careend refitted and procure a fresh Supply of Provisions; and that tho’ he has no Orders, he must draw upon me for the Expence. I think it right to acquaint you thus early that I shall be obliged to protest his Bills. I have just obtained from his Majesty Orders to the Government of Guadaloupe to make reasonable Reparation to Capt. Giddens of Newbury, for the Loss of his Vessel, sunk in mistake by a Battery of that Island.
Great Preparations are now making here with much activity in all the Sea Ports, Taking up Transports, and Building small Vessels proper for Landing of Troops, &c. so that many think an Invasion of England or Ireland is intended. The Intention whatever it is, may change; but the Opinion of such an Intention which seems to prevail in England, may tend to keep their Troops and Ships at Home.
General and Lord Howe, Generals Cornwallis and Grey, Col. Montresor, Captain Hammond and others have formally given it as their Opinion in Parliament, that the Conquest of America is impracticable.

This Week, as we hear, John Maxwell Esqre Joseph Galloway Esq. Andrew Allen Esq. John Patterson, Theophilus Morris, Enoch Storey, and Jabez Fisher are to be examined to prove the Contrary. One would think the first Set were likely to be the best Judges.
Be pleased to present my dutiful Respects to the Congress, and assure them of my most faithful Services.
I have the honour to be Your most obedient & most humble Servant
B Franklin
To the honble the Committee for Foreign Affairs.
 
Notation: Letter from B Franklin Esqr Min. plen. Passy 26 May 1779 Comtee. for. Affrs. Read Aug 17. 1779 Referred to Mr Laurens Mr Lovell Mr Smith.
